Case 5:20-mj-01496-HJB Document1 Filed 12/04/20 Page 1of3

—,
AO YL (Rev. 11/11) Criminal Complaint Cc : FE | }
LJ

UNITED STATES DISTRICT COURT 4-9 4 »g29

for the

WESTERN pistrict of TEXAS

 

  

  
 

RK/U.S. DISTRICT COURT
STHRN DISTRICT OF TEXAS

 

BY_~> —
United States of America ) DEPUTY CLERK
Vs )
) Case No. SA-20-MJ- | q W,
William Joseph Varela-Euceda (1)
Jose Luis Martinez-Velasquez (2) )
Martin Garcia-Andrade (3) )
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 2, 2020 in the county of Bexar in the
Western District of Texas , the defendant(s) violated:
Code Section Offense Description
8/1324(a)(1)(A)(iii) & (v)(1) Harboring and Conspiracy to Transport Illegal Aliens.

PENALTIES: Up to 10 Years Imprisonment, $250,000 Fine, 3 years
Supervised Release, $100 Mandatory Special Assessment.

This criminal complaint is based on these facts:

See attached affidavit

(@) Continued on the attached sheet.

BRIAN M DAVISBROTHERS pte sned by RUN M DAVISOROTHERS

Complainant's signature

HSI S/A Brian Davis-Brothers

 

 

4 Printed name and title
Sworn to before me and signed in my presence.
() Sworn to telephonically and signed electronically. 2020. | 2:05
Jf “()>
nono ff fo-Q__ 18:02:05

Judge 's sie ‘OO

City and state) San Antonio, Texas. __ Henry J. Bemporad, U.S. Magistrate Judge

Printed name and title

Date:

 

 
Case 5:20-mj-01496-HJB Document1 Filed 12/04/20 Page 2 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
Being duly sworn, I declare that the following is true and correct to the best of my knowledge.

My name is Brian Davis-Brothers and I am a Special Agent with Homeland Security
Investigations, currently assigned to the San Antonio office. I have been employed with HSI for
approximately 9 years. Prior to my assignment to HSI, I served as an Immigration Enforcement
Agent with Immigration and Customs Enforcement / Enforcement and Removal Operations for 4
years. I have received training in immigration law enforcement both with HSI and ICE/ERO. I
have had extensive experience enforcing immigration law, both administrative and criminal.

On December 2, 2020, the San Antonio Police Department responded to the Camino Vista Motel
located at 409 Enrique M Barrera Pkwy after a male asked by telephone for a welfare check on his
nephew, Y.V.-S. The man stated that Y.V.-S. was brought into the United States by a male and
that the male was asking for an additional $5,000 to continue transporting the nephew to his
destination. The man provided the address of the motel where he thought the nephew was being
held.

SAPD officers responded to the motel and knocked on the door of room 112 at the Camino Vista
Motel. While there, they encountered seven subjects, including William Joseph VARELA-Euceda,
Jose Luis MARTINEZ-Velasquez, Martin GARCIA-Andrade, Y.V.-S., R.G.-R., and two other
males. SAPD officers determined that the group represented a possible human smuggling attempt
and contacted Homeland Security Investigations.

HSI Special Agents arrived to investigate and interviewed the subjects. VARELA, MARTINEZ,
and GARCIA all claimed to be hanging out and drinking. None satisfactorily explained how they
knew Y.V.-S. or R.G.-R., however, and they all had conflicting stories on how the night’s events
had proceeded.

Meanwhile, Y.V.-S. and R.G.-R. both stated that they are citizens of Honduras who illegally
entered the United States and had stayed at a series of stash houses. Both Y.V.-S. and R.G.-R. said
that they had walked around a Border Patrol checkpoint before being picked up by VARELA.
Y.V.-S. and R.G.-R. said VARELA drove them to the motel room in San Antonio where
MARTINEZ and GARCIA were. Y.V.-S. and R.G.-R. said MARTINEZ took their phones from
them and that MARTINEZ and GARCIA watched them while they were in the motel room.
Case 5:20-mj-01496-HJB Document1 Filed 12/04/20 Page 3 of 3

The above facts show probable cause to believe that VARELA, MARTINEZ, and GARCIA
harbored illegal aliens and conspired to smuggle aliens, in violation of 8 U.S.C.

§ 1324(a)(1)(A)(iii) and (v)(1).

Oy BRIAN M
BRIAN M CAMSONOTHERS

DAVISBROTHERS [2's 2020.12.03 16:40.22

Brian Davis-Brothers
Special Agent
Homeland Security Investigations

 

Subscribed and sworn to me the 3r¢bf December, 2020. 2020.12.03

fay P-L 18:02:39
Henry J. Bemporad =06'00'

United States Magistrate Judge
